Citation Nr: 0510848	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-34 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to January 25, 
2000, for the assignment of a 60 percent evaluation for 
ischemic heart disease with anginal syndrome.  

2.  Entitlement to an effective date prior to January 25, 
2000, for the granting of a total rating for compensation 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from July 1943 to August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  It is not factually ascertainable that  the criteria for 
a 60 percent evaluation for ischemic heart disease with 
anginal syndrome were met prior to January 25, 2000.  

2.  It is not factually ascertainable that the criteria for 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities were 
met prior to January 25, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
January 25, 2000, for the assignment of a 60 percent 
evaluation for ischemic heart disease with anginal syndrome 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2004).

2.  The criteria for assignment of an effective date prior to 
January 25, 2000, for the assignment of a total disability 
evaluation based upon individual unemployability have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the September 2001 rating 
determination and the December 2003 statement of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a January 2001 letter, the veteran was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the January 2001 VCAA letter was sent to 
the appellant prior to the September 2001 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the January 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The RO has assigned a 60 percent rating for service-connected 
ischemic heart disease and a total rating based on individual 
unemployability effective from January 25, 2000.  The 
veteran's claim for increased ratings was date-stamped as 
received on January 25, 2000.  The veteran disagrees with 
this affective date. 

The Board notes here that an award of total rating for 
compensation purposes based on individual unemployability is 
an award of increased disability compensation for purposes of 
assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991).  The law pertaining to the effective date of 
a VA claim for increase in disability mandates that unless 
specifically provided otherwise, the effective date for the 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The pertinent statute then goes on to specifically 
provide that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet.App. 125 (1997).  

Therefore, the essential question is when it was factually 
ascertainable that an increase in disability had occurred so 
as to meet the criteria for a 60 percent rating for ischemic 
heart disease and a total rating based on individual 
unemployability.  

Looking to the pertinent rating criteria, a 30 percent 
evaluation is warranted for arteriosclerotic heart disease 
(coronary artery disease) with a documented history of 
coronary artery disease where a workload of greater than 5 
metabolic equivalents (METs) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Code 7005.

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  The regulations further provide 
that if there is only such disability, it must be rated at 60 
percent or more; and if there are two or more disabilities, 
at least one disability must be rated at 40 percent or more, 
and sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. 
§ 4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Therefore, the Board must evaluate whether there 
are circumstances in the appellant's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a total rating based on individual 
unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

A review of the record reveals that the RO granted service 
connection for coronary insufficiency in a February 1966 
rating determination and assigned a noncompensable disability 
evaluation.  

At the time of an October 1980 VA examination, diagnoses of 
ischemic heart disease with anginal syndrome, regular sinus 
rhythm, no cardiomegaly, myocardium not compromised at this 
time; and hypertension, type and cause not determined, were 
rendered.  

In a November 1980 rating determination, the RO reclassified 
the veteran's disability as ischemic heart disease with 
anginal syndrome and assigned a 30 percent disability 
evaluation.  The veteran was notified of this decision in 
March 1981 and did not appeal.  Thus, the decision became 
final.  

In a statement in support of claim received on January 25, 
2000, the veteran requested an increased disability 
evaluation for his service-connected heart disease.  The RO 
obtained VA outpatient reports dated in from 1998 to and 2003 
documenting complaints and treatment for unrelated disorders.  
There is nothing in these medical records suggesting any 
increase in cardiovascular symptoms or impairment.

In February 2000, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported 
experiencing off and on chest pain about four times per 
month.  He stated that it usually became worse with exertion.  
The examiner rendered a diagnosis of atherosclerotic heart 
disease, mild mitral regurgitation, mild tricuspid 
regurgitation, and mild aortic insufficiency as evidenced on 
echocardiogram.  The examiner indicated that this diagnosis 
was based on the veteran's longstanding history of having 
pressure and chest pain under his left breast which lasted 
for minutes and usually became worse with exertion and was 
relieved by taking Nitroglycerin.  The examiner stated that 
the veteran's estimated METs based on cardiac function was 
5.0 as supported by daily activities and limitations of the 
veteran as described previously.  

Based on the February 2000 examination report, the RO 
assigned a 60 percent rating for ischemic heart disease and a 
total rating based on individual unemployability, effective 
from January 25, 2000 (the date of the veteran's claim for an 
increased rating). 

After reviewing the totality of the evidence of record, the 
Board is unable to find a basis for assigning an effective 
date prior to January 25, 2000.  There is nothing of record 
showing that the veteran filed a formal claim for an 
increased rating prior to that date.  Moreover, there is no 
indication in VA treatment records that there had been any 
increase in disability so as to consider such records as 
informal claims for an increase.  38 C.F.R. § 3.157. 

The Board notes that outpatient treatment records received in 
conjunction with the veteran's claim reveal that at the time 
of a May 5, 1999, visit, the veteran's heart beat was regular 
with no murmur.  His lungs were clear.  During a September 9, 
1999, visit, the veteran was found to be in no apparent 
distress.  His heart had a regular rate and rhythm without 
murmurs.  His lungs were clear to auscultation.  There was no 
cyanosis or edema.  At the time of October and November 1999 
visits, there were no complaints or findings of heart 
problems.  At the time of a January 19, 2000, VA visit, the 
veteran was actively walking four times per day and conscious 
about his exercise habits.  

There is also no evidence upon which to base a finding that 
the veteran's increased rating claim was received within one 
year of the earliest date it became factually ascertainable 
that an increase had occurred so as to meet the criteria for 
higher ratings.  In fact, it would appear that an argument 
could be made that the February 2000 VA examination was the 
first time it was factually ascertainable that an increase 
had occurred.  At any rate, there is no basis under the facts 
of this case for finding that effective dates prior to 
January 25, 2000, are warranted for the increased rating for 
ischemic heart disease or the total rating based on 
individual unemployability.  


ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


